Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/28/2018.  These drawings are accepted for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2007/0208252) in view of Makower (US 2006/0063973).
Regarding claims 1 and 7, Makower (‘252) discloses and teaches a system for electromagnetic navigation and insertion within an anatomical region including a guidewire configured to be inserted into the anatomical region and including an electromagnetic sensor configured to create guidance data indicating electromagnetic sensing of position/orientation data of the guidewire, a hub for an interventional tool which can be translated or rotated relative to the guidewire and which includes an electromagnetic sensor for sensing of the hub relative to the guidewire, and the generation of guidance data which includes the relative position of the tool or delivery hub relative to the guidewire (via the guidewire sensor, 0017-0021, Fig 2a-b, 0076-0078). Finally, Makower discloses and teaches a navigation controller to control determination of the tool relative to the guidewire (0007-0008, Fig 18, 0109, 0127, 0133-0138 for guidance). 

Attention is hereby directed to the teaching reference to Makower (‘973) which specifically discloses and teaches a hub-based tracking sensor configured to match guidance data with the sensor data and control the navigation of the tool based on the output relative position or orientation data (Fig 26b, 2638, 0218-0222). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of ‘252 with those of ‘973 in order to provide electromagnetic guidance and tracking of a tool with a guidewire from dual sensor data determinations and a hub complete with one of the electromagnetic sensor elements for relative position data sensing during navigation (0218-0219).

Regarding claims 2-4 and 8-10, Makower (‘252) discloses the use of multiple sensors placed evenly along a guidewire element (0084, 0096), and also a configuration where sensors can be placed at distal and proximal parts of a guidewire at an uneven configuration along the length thereof (0088, 0092). Finally, the system includes a hub which additionally has a lock for clamping the hub onto the guidewire and can include radiopaque marker(s) for detecting/sensing the hub itself (0107, 0092, 0076, 0082).
Regarding claims 5-6, and 11-12, Makower (‘252) discloses and teaches the inclusion of an annular configuration and wherein the guidewire is configured to pass through the hub (0092-0097, 0102) and wherein the hub is capable of bring attached or integrated with an interventional tool (0119, 0082, 0092).

Regarding claims 13-15, Mkaower (‘252) discloses and teaches the image guidance and distance mapping between sensor elements and a tracking device for display, the position and orientation mapping of an interventional tool (0141, 0132, 0119, 0017, Fig 12, 0076-0078 position), and display of 
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793